DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…said first outer stator lamination being different from an outer lamination of the first bulk stator portion and comprising a first plurality of coolant channels, said first plurality of coolant channels restricting coolant flow through said first coolant exit surface and through said first plurality of bulk axial coolant channels; a second outer stator lamination proximate to said second coolant exit surface, said second outer stator lamination being different from an outer lamination of the second bulk stator portion and comprising a second plurality of coolant channels, said second plurality of coolant channels restricting coolant flow through said second coolant exit surface and through said second plurality of bulk axial coolant channels; Amendment and Response Under 37 CFR § 1.111Page 3a coolant manifold integrated into said stator and positioned between said first bulk stator portion and said second bulk stator portion, wherein said coolant manifold fluidly couples an electric motor coolant intake to said first plurality of bulk axial coolant channels and to said second plurality of bulk axial coolant channels; and a coolant pump, wherein said coolant pump circulates a coolant through said at electric motor coolant intake, said coolant manifold, said first plurality of bulk axial coolant channels, and said second plurality of bulk axial coolant channels.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839